             Case 2:17-cr-01311-DGC Document 57 Filed 04/25/19 Page 1 of 2



     Barbara L. Hull, #011890
1    Attorney at Law
     77 East Columbus Street
2    Suite 201
     Phoenix, Arizona 85012
3    (602)412-5800
     BarbaraHullLaw@gmail.com
4    Attorney for Anthony Espinosa Gonzales
5

6
                       IN THE UNITED STATES DISTRICT COURT
7
                                 DISTRICT OF ARIZONA
8

9                                             )     Case No. 2:17-cr-01311-PHX-DGC
     United States of America,                )
10                                            )     DEFENDANT’S FIFTH MOTION TO
                  Plaintiff,                  )     CONTINUE TRIAL AND EXTEND
11                                            )     PRETRIAL MOTION DEADLINE
           vs.                                )
12                                            )     Fifth Request
     Anthony Espinosa Gonzales,               )     Defendant not in Custody
13                                            )
                  Defendant.                  )
14

15
           Defendant Anthony Espinoza Gonzales, by and through counsel, hereby
16
     moves that this Court continue the trial currently set in this matter on June 11,
17
     2019 a period of ninety days and extend the pretrial motion deadline.
18
           The defense investigation into this matter is ongoing. Litigation regarding
19
     discovery disputes is currently pending before the Court, the outcome of which
20
     will have a significant impact on the proceedings and any trial preparation.
21
           Additional time is required to complete due process preparation.
22
           Additionally, undersigned counsel will be out of the country beginning May
23
     18, 2019 and returning to the office June 17, 2019.
24
           Assistant United States Attorney Gayle Helart has been advised of the
25
     contents of this motion and has no objection.


                                              -1-
             Case 2:17-cr-01311-DGC Document 57 Filed 04/25/19 Page 2 of 2




1          Mr. Gonzales asks that this Court enter its Order continuing the trial for a
2    period of ninety (90) days to accommodate the necessary trial preparation.
3          It is expected that excludable delay under Title 18 U.S.C. §3161(h)(7)(B)(i)
4    and (iv) will result from this motion and/or from an ordered based thereon.
5          Respectfully submitted this 25th day of April, 2019.
6
                                            _s/ Barbara L. Hull______________
7
                                            Barbara L. Hull
8                                           Attorney for Mr. Gonzales

9

10
                                      CERTIFICATION

11          I hereby certify that on this date I electronically filed the attached document
     with the Clerk’s Office using the ECF System for filing and distribution to ECF
12
     participants.
13
         Courtesy copy provided this date to The Honorable David G. Campbell at
14
     Campbell_chambers@azd.uscourts.gov.
15
           Copy also provided to Mr. Gonzales, Defendant.
16

17
           Copy also provided to AUSA Gayle Helart.

18

19
     _s/ Barbara L. Hull________
20   Barbara L. Hull
21

22

23

24

25




                                              -2-
